Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt is acknowledged of Applicant’s Amendment filed on 07/26/2021.
Claims 1, 41, 43, 49 have been amended.
Claims 1, 3-6, 10-38, 41-43, 47-49 are pending in the instant application.
Claims 10-38 have been previously withdrawn from consideration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6 41-43, 47-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 8,858,631 and 8,968,401 in view of CHRISTIAKOV (Endogenous and exogenous stem cells: a role in lung repair and use in airway tissue engineering and transplantation. J Biomed Sci. 2010 Dec 7;17:92),  MACCHIARINI et al (Clinical transplantation of a tissue-engineered airway. Lancet. 2008 Dec 13;372(9655):2023-30) and DE MULDER et al (Anisotropic Porous Biodegradable Scaffolds for Musculoskeletal Tissue Engineering. Materials (Basel). 2009 Dec; 2(4): 1674–1696).

The difference between instant application and the patented claims is that the patent claims include additional specific limitations, such as poly(carbonate-urea)urethane, which is a more specific polymer.  Thus, the invention of the patent is in effect a “species” of the “generic” invention of the application claims.  It has been held that the generic invention is “anticipated” by the “species”, and, therefore, the application claims are not patentably distinct from the claims of the patent and are rejected on the ground of nonstatutory obviousness-type double patenting.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
The patents do not teach using mesenchymal cells or TGF-B; or obtaining the scaffold dimensions from imaging scans of the patient.
CHISTIAKOV teaches the prior art on bioengineering trachea (see abstract), wherein common polymers used for the scaffold are hyaluronic acid (see pg. 4, 2nd col - 5, 1st col) and polyethylene glycol (see pg. 5), and were seeded with cellular materials, nd col) and TGF-B (see pg. 4, 2nd col – pg. 5, 1st col), to support the tissue repair (see pg. 5, 1st. col). Additional disclosures include: epithelial cells-extracellular matrix (ECM) plays a crucial role in healing airway injuries and repair of the airway epithelium by modulating epithelial cell migration and proliferation and the differentiation of repairing cells (see pg. 2, 1st col); shortage of donor trachea remains a major obstacle in tracheal transplantation, therefore three-dimensional scaffolds are needed (see abstract). Note, the MACCHIARINI reference below is the 3rd reference in CHISTIAKOV.
MACCHIARINI teaches a method of seeding an airway scaffold, such as a tubular tracheal matrices (see abstract) comprising of: incubating an airway scaffold in a rotating bioreactor (see pg. 2026); in the presence of a cellular solution, such as epithelial cells and mesenchymal cells taken from the recipient (see abstract). Additional disclosures include: “epithelial cells and chondrocytes became deeply embedded within the matrix by 24 hr...presence of clearly viable epithelial cells and chondrocytes on the graft surface at 4 days” (see pg. 2029, 1st col.); tracheal was retrieved from a donor (see pg. 2024); free from the risks of rejection (see pg. 2029).
DE MULDER teaches background on porous scaffolds (see title), wherein “it has been generally accepted that tissue engineered constructs should closely resemble the in-vivo mechanical and structural properties of the tissues they are intended to replace” (see abstract), wherein several methods have been developed to create porous scaffolds, such as electrospinning to make the polymer scaffolds (see pg. 1676), which reads on electrospun, and MRI and CT scan imaging of body organs would give patient specific data for the scaffold (see pg. 1677, Solid Free-Form Fabrication). Additional disclosures nd paragraph), which reads on cell growth; pore size examples include 10-300um (see pg. 1685); frequently used polymers include polylactic acid; polyglycolic acid and polycaprolactone (see pg. 1675, 3rd paragraph).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate mesenchymal cells and TGF-B. The person of ordinary skill in the art would have been motivated to make those modifications, because it would prevent further risk of transplantation rejection and support tissue repair, while the patient would not have to wait for a donor for a trachea implant, and reasonably would have expected success because both references dealt in the same field of endeavor, such as scaffold.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate obtaining the scaffold dimensions from imaging scans of the patient. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because it’s a common practice in the field of tissue engineering to obtain a tissue engineered construct to be closely resembling the tissue they are intended to replace.
The patent does not specifically teach some of the exact desired thickness, lengths, pore sizes, shapes as claimed by Applicant.  The desired thickness, lengths, pore sizes, shapes in a tissue scaffold is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-6 41-43, 47-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KAMIL et al (US 2005/0112760) as evidence by TRACHEA (https://en.wikipedia.org/wiki/Trachea (downloaded on 03/20/2016)) in view of CHISTIAKOV (Endogenous and exogenous stem cells: a role in lung repair and use in airway tissue engineering and transplantation. J Biomed Sci. 2010 Dec 7;17:92),  MACCHIARINI et al (Clinical transplantation of a tissue-engineered airway. Lancet. 2008 Dec 13;372(9655):2023-30) and DE MULDER et al (Anisotropic Porous Biodegradable .
KAMIL teaches a synthetic scaffold (abstract), such as a trachea (see [0039]), which is a portion of an airway comprising of: desired shape (see [0036]), such as a trachea (see [0039]), which reads on a tubular body composed of a polymeric material, such as polyglycolic acid ("PGA") (see [0019]) or collagen (see [0022]); seeded with tissue precursor cells to prevent immune response from implanted patient (see abstract; [0007]), such as chondrocytes (see [0010]). TRACHEA teaches a trachea has a generally tubular body with two bronchial segment.  Additional disclosures include: inner diameter of about 25 millimeter (see pg. 2), which is about 2.5 cm, C-shaped tracheal rings of cartilage that reinforce the front and sides of the trachea to protect and maintain the airway (see pg. 2), which reads on U-shaped rib. Note, it appears Applicant's physical limitations in the instant claims are only describing the desired shape of a trachea.
KAMIL doesn’t teach using elecrtrospun method to make the polymeric material; mesenchymal cells or TGF-B; or obtaining the scaffold dimensions from imaging scans of the patient.
CHISTIAKOV teaches the prior art on bioengineering trachea (see abstract), wherein common polymers used for the scaffold are hyaluronic acid (see pg. 4, 2nd col - 5, 1st col) and polyethylene glycol (see pg. 5), and were seeded with cellular materials, such as mesenchymal cells (see pg. 1, 2nd col) and TGF-B (see pg. 4, 2nd col – pg. 5, 1st col), to support the tissue repair (see pg. 5, 1st. col). Additional disclosures include: epithelial cells-extracellular matrix (ECM) plays a crucial role in healing airway injuries and repair of the airway epithelium by modulating epithelial cell migration and proliferation st col); shortage of donor trachea remains a major obstacle in tracheal transplantation, therefore three-dimensional scaffolds are needed (see abstract). Note, the MACCHIARINI reference below is the 3rd reference in CHISTIAKOV.
MACCHIARINI teaches a method of seeding an airway scaffold, such as a tubular tracheal matrices (see abstract) comprising of: incubating an airway scaffold in a rotating bioreactor (see pg. 2026); in the presence of a cellular solution, such as epithelial cells and mesenchymal cells taken from the recipient (see abstract). Additional disclosures include: “epithelial cells and chondrocytes became deeply embedded within the matrix by 24 hr...presence of clearly viable epithelial cells and chondrocytes on the graft surface at 4 days” (see pg. 2029, 1st col.); tracheal was retrieved from a donor (see pg. 2024); free from the risks of rejection (see pg. 2029); graft implantation of the trachea (see pg. 2026-2027, under graft implantation).
DE MULDER teaches background on porous scaffolds (see title), wherein “it has been generally accepted that tissue engineered constructs should closely resemble the in-vivo mechanical and structural properties of the tissues they are intended to replace” (see abstract), wherein several methods have been developed to create porous scaffolds, such as electrospinning to make the polymer scaffolds (see pg. 1676), which reads on electrospun, and MRI and CT scan imaging of body organs would give patient specific data for the scaffold (see pg. 1677, Solid Free-Form Fabrication). Additional disclosures include: trachea fabricated from patient-derived computer-based medical imaging modalities (see pg. 1677, under 3D Fiber Deposition/Fused Deposition Modeling); factors governing scaffold design to consider include pore size and surface properties to enhance nd paragraph), which reads on cell growth; pore size examples include 10-300um (see pg. 1685); frequently used polymers include polylactic acid; polyglycolic acid and polycaprolactone (see pg. 1675, 3rd paragraph).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate mesenchymal cells and TGF-B into a tracheal desired shape matrix as taught by KAMIL. The person of ordinary skill in the art would have been motivated to make those modifications, because it would prevent further risk of transplantation rejection and support tissue repair, wherein the patient would not have to wait for a donor for a trachea implant, and reasonably would have expected success because the references dealt in the same field of endeavor, such as scaffold.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate obtaining the scaffold dimensions from imaging scans of the patient. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because it’s a common practice in the field of tissue engineering to obtain a tissue engineered construct to be closely resembling the tissue they are intended to replace.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using electrospun method to make the polymer scaffold. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because DE MULDER teaches the prior art had known of making porous scaffold by electrospinning.
The references do not specifically teach some of the exact desired thickness, lengths, pore sizes, shapes as claimed by Applicant.  The desired thickness, lengths, pore .

Response to Arguments
Applicant argues that claims 1, 43 and 49 have been amended to specify that the polymeric material employed is electrospun. The cited references, taken alone or in combination fail to teach or suggest this feature.
The Examiner finds this argument unpersuasive, because DE MULDER teaches the prior art had known of using electrospinning to make polymer scaffold.
Applicant argues that it is submitted that the invention as set forth in claim 1 has been amended to specify that the average pore size is between 200 and 500 micron which is outside the scope defined in the invention as claimed in U.S. Patent No. 8,858,631 and U.S. Patent No. 8,968,401. 
The Examiner finds this argument unpersuasive, because DE MULDER teaches pore size is a factor to optimize and a disclosure of 10-300um pore size in the prior art.

The Examiner finds this argument unpersuasive, because DE MULDER teaches the prior art had known of using electrospinning to make polymer scaffold. Additionally, DE MULDER teaches pore size is a factor to optimize for enhancement of cell adhesion and a disclosure of 10-300um pore size used in the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618